Citation Nr: 1613663	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-22 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.

2.  Service connection for a gynecological disorder.

3.  Service connection for hypertension.

4.  Service connection for anemia.

5.  Service connection for a sleep disorder.

6.  Service connection for a nerve disorder.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1981 to July 1981 and from November 1990 to July 1991, as well as service in the Army Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The October 2009 rating decision denied entitlement to service connection for a sleep disorder and GERD.  The April 2011 rating decision denied entitlement for a gynecological disorder, a nerve disorder, hypertension, and anemia.

The Board previously remanded this matter in June 2015 for additional development, including new VA examinations and opinions.

The Veteran requested a hearing in her December 2011 substantive appeal, but failed to report without good cause.  Her request is therefore deemed withdrawn.

The issues of entitlement to service connection for gastroesophageal reflux disease with hiatal hernia, a gynecological disorder, hypertension, and anemia addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed sleep disorder; her sleep impairment is at least as likely as not a symptom of her already service-connected posttraumatic stress disorder (PTSD).

2.  The Veteran does not have a diagnosed nerve disorder; complaints she attributed to a nerve disorder are at least as likely as not symptoms of her already service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a sleep disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a nerve disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  VA provided the required notice in July 2009, September 2010, and November 2010, prior to the initial adjudication of the claim.  While the Veteran did not receive notice regarding the requirements for establishing secondary service connection prior to the initial adjudication of her claims, she will not be prejudiced by the adjudication of her appeals.  She and her representative demonstrated knowledge of the necessary criteria.  Moreover, as the Board finds the Veteran does not have current sleep or nerve disorders, the Veteran would not be able to meet the "current disability" criteria necessary for granting service connection on any basis.  

VA also satisfied its duty to assist the Veteran in the development of his claim.  The RO associated all available private and VA treatment records with the claims file.  While the Veteran's claims file does not currently contain any private treatment records from after 2010 or any records from the Social Security Administration (SSA), she will not be prejudiced by the adjudication of her appeal.  The Veteran underwent the necessary testing during the provided VA examinations, and VA treatment records from the relevant periods are associated with her claims file.  Moreover, neither the Veteran nor her representative has asserted that any private treatment records or SSA records contain diagnoses relating to any sleep or nerve disorder.  Similarly, while it is unclear whether all attempts have been made to obtain the Veteran's service records, she will not be prejudiced by the adjudication of her appeal.  She provided competent and credible lay evidence regarding her in-service symptoms, which the Board gives great probative weight; however, as noted below, medical evidence indicates that her complaints and symptoms have been associated with her already service-connected PSTD.  

The Veteran was also provided VA examinations in October 2010 and September 2015.  Combined with addendum opinions provided in November 2015 and December 2015, as well as November 2010 and January 2016 VA examinations for PTSD, the examinations are adequate.  The combined reports of the examiners consider the relevant history of the Veteran's symptoms and provide sufficiently detailed findings concerning her claimed sleep and nerve disorders.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

II.  Service Connection

The Veteran contends that she has a sleep disorder characterized by difficulty falling and staying asleep, nightmares, daytime hypersomnolence, and a fear that if she falls asleep she will die.  See September 2015 VA Sleep Apnea Examination.  

She also contends she has a nerve disorder characterized by jerking of the extremities in her sleep, and, depending on her sleep position, occasional right hand numbness upon waking, which resolves quickly.  See September 2015 VA Neurological Examination. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).   

VA compensation may be awarded for a disability only if it existed on the date of application-it may not be awarded for a past disability.  Degmetich v. Brown, 8 Vet. App. 208, 211-212 (1995), aff'd, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  But see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied if a claimant has the disability at the time during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The record does not contain evidence that the Veteran currently has, or had at any point since filing her claim, a diagnosed sleep disorder characterized by difficulty falling and staying asleep, nightmares, daytime hypersomnolence, and a fear that if she falls asleep she will die.  The Veteran is competent to report her symptom and her reports are credible; however, medical evidence indicates that the Veteran's sleep-related complaints are at least as likely as not symptoms attributable to her already service-connected PTSD.  The Veteran has consistently received medication for sleep complaints from VA psychiatric and psychological treatment providers, VA examiners have attributed the Veteran's sleep-related complaints to her service-connected PTSD, and the Veteran herself has attributed some of her sleep-related complaints to other PTSD symptoms, including nightmares and anxiety.  See January 2016 VA PTSD Examination (listing PTSD symptoms including fragmented sleep and nightmares); November 2015 VA Neurological Examination Addendum (finding no diagnosis of any sleep disorder, but noting that insomnia is not uncommon with a PTSD diagnosis); September 2015 VA Sleep Apnea Examination (does not have symptoms consistent with sleep apnea); November 2010 VA PTSD Examination (listing poor sleep, nightly, severe as PTSD symptom); September 2009 VA Psychiatric Treatment Records (prescribing medication for sleep); June 2009 VA Psychiatric Treatment Records (reporting being unable to sleep, too anxious); August 2004 VA Treatment Records (reporting difficulty sleeping, feeling nervous and worried for no reason).

The record also does not contain evidence that the Veteran currently has, or had at any point since filing her claim, a diagnosed nerve disorder characterized by jerking of the extremities in her sleep, and, depending on her sleep position, occasional right hand numbness upon waking, which resolves quickly.  The Veteran is competent to report her symptom and her reports are credible; however, medical evidence indicates that the Veteran's "nerve"-related complaints are at least as likely as not symptoms attributable to her already service-connected PTSD.  The VA examiners were unable to find an underlying neurological diagnosis.  See December 2015 VA Neurological Examination Addendum (unable to find a diagnosis of any nerve condition); September 2015 VA Neurological Examination (noting jerking of the extremities had mostly resolved).  Years of VA treatment records and the private treatment records in the Veteran's claims file do not appear to contain any neurological diagnoses, or any diagnoses characterized by the Veteran's specific complaints.  VA treatment records show she had an active prescription for gabapentin in February 2015, but the prescription states that it was for treating neck and back pain due to a work-related injury.  They also show that around the time of the filing of her claim, the Veteran reported that the problem with her nerves that began after she returned from Desert Storm had been largely characterized by getting upset and nervous.  See August 2008 VA Treatment Records.  A contemporaneous buddy statement supported the Veteran's assertion, indicating that the Veteran had begun having "depression and nerve problems" after she returned from Desert Storm.  See August 2009 E.L. Statement.

Further, no evidence of record indicates that the Veteran's sleep- and "nerve"-related complaints comprise an undiagnosed illness or qualifying chronic disability related to her service during the Persian Gulf War.  See 38 U.S.C.A. § 101(33) (West 2014); 38 C.F.R. § 3.317(e) (2015).  As noted above, her complaints and symptoms have been largely attributed to a diagnosed illness-her already service-connected PTSD-and no VA examiner or VA treatment provider indicated otherwise.  See, e.g. October 2010 VA General Examination.  

While the Veteran is competent to report subjective symptoms, such as difficulty sleeping, nightmares, feeling anxious, and moving of the extremities during sleep, she is not competent to provide a medical determination that she has a diagnosable sleep disorder or nerve disorder characterized by the complaints listed above, nor that she has an undiagnosed illness or qualifying chronic disability related to her service during the Persian Gulf War.  Sleep disorders, neurological disorders, and the qualifying chronic disabilities can involve the interplay of several bodily systems, the internal workings of which are not observable by lay persons without special medical equipment and training.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007)(observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Further, a determination that an illness is undiagnosable requires sufficient medical training and knowledge to largely rule out all possible applicable diagnoses.

Moreover, the Board accords more weight to the VA examination reports than to the Veteran's lay statements in support of the claims.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question).  The examiners' reports are consistent with other VA and private medical evidence of record, all of which indicates that the Veteran's complaints and symptoms are attributable to her already service-connected PTSD, for which she is already receiving VA compensation.

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Here, because the evidence does not show the Veteran had any diagnosed sleep or nerve disorders during the pendency of this claim, service connection is not warranted.  


ORDER

Entitlement to service connection for a sleep disorder is denied.

Entitlement to service connection for a nerve disorder is denied.


REMAND

More development is needed before the Board can make a fully informed decision on the Veteran's appeal.  

The Veteran's service records are incomplete, and it is unclear whether sufficient efforts have been made to obtain them.  The Veteran reported having had over 20 years of service in the Army Reserve, but no efforts appear to have been made to obtain records from these periods of service.  Further, the July 2009 PIES response instructed that an additional request for service records should be made using Code 11, but no such request appears to be of record.

In addition, no efforts to verify the claimed exposure to sarin gas appear to have been made, the Veteran's SSA records are not in her claims file, and the records of private treatment appear to be incomplete.  VA treatment records indicate the Veteran received primary care treatment, as well as gynecological care, from private treatment providers during the relevant period.  See October 2011 VA Treatment Records (listing active non-VA medications); August 2011 VA Treatment Records (filed for Social Security); August 2010 VA Women's Health Treatment Records (wants to continue with her private primary care provider, wishes to be co-managed and does not want all of her medical care with VA); August 2010 VA Treatment Records (has not been to Women's Health in two years, will have primary care provider fax treatment records); August 2008 VA Treatment Records (went to doctor in Kingsport after dental surgery); August 2008 VA Psychiatric Treatment Records (went to Dr. Herron post-dental surgery).

Regarding the Veteran's appeal for GERD with a hiatal hernia, the record lacks adequate opinions regarding direct and secondary service connection.  No VA examiner specifically addressed the Veteran's claimed exposure to sarin gas and the Veteran's reports in VA treatment records and during VA examinations of intermittent vomiting in part due to anxiety were largely disregarded.  See November 2010 VA PTSD Examination (reports throwing up in part as a result of anxiety); October 2010 VA Treatment Records (consider functional vomiting, symptoms related to underlying depression as well as biliary causes); October 2010 VA Gastrointestinal Treatment Records (intermittent vomiting began in approximately 2006; believes improving depression will improve symptoms); October 2004 VA Psychiatric Treatment Records (symptoms include upset stomach due to worrying).

Regarding anemia and a gynecological disorder, the record lacks adequate opinions regarding direct service connection.  No VA examiner specifically addressed the Veteran's claimed exposure to sarin gas, and the Veteran's reports of developing irregular menstruation during service after falling 30 feet from a guard tower appear to have been largely disregarded.  The Veteran's report is especially relevant, as the November 2015 VA examiner opined that the Veteran's anemia, though not noted in VA treatment records until April 2003, was due to her menometrorrhagia.  See also October 2010 VA General Examination.

Further, no examiner addressed the Veteran's contention that for her menopause began too early because of her in-service fall from a guard tower, or because of exposure to sarin gas.  See October 2010 Statement.  Similarly, no VA examiner commented on whether any connection existed between the blister-like gynecological lesion aspirated in November 1999 and the uterine growth removed in November 2008.  This connection may be relevant, as a statement in November 2008 VA treatment records suggests the Veteran's anemia was caused in part by near-constant vaginal bleeding due to uterine growths.  See October 2008 Kingsport Day Surgery (pre-operative diagnosis, post-menopausal bleeding and anemia; post-operative diagnosis, post-menopausal bleeding and anemia, plus endocervical or endometrial polyp).  

Regarding hypertension, the record lacks an adequate opinion regarding direct service connection.  The VA examiner opinions of record do not address the Veteran's specific contention that she was exposed to sarin gas in service, and appear to largely ignore the Veteran's report of having been started on medication for hypertension in approximately 1991, when she returned from Desert Storm.  See October 2010 VA General Examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the notice required for secondary service claims.

2.  Request the Veteran's service records via a PIES request using Code 11.

3.  Verify the Veteran's periods of service in the Army Reserve, including the type of service.  Make arrangements to obtain any service records regarding these periods.  The Veteran reported having had over 20 years of service in the Army Reserve.

4.  Make arrangements to verify the Veteran's claimed exposure to sarin gas.  See December 2000 Department of Defense Letter (regarding potential exposure area for chemical agent from demolition activity).

5.  Make arrangements to obtain the Veteran's SSA records.  

6.  Make arrangements to obtain the Veteran's complete VA treatment records dated from January 1991 forward.  

7.  Ask the Veteran to identify the private primary care provider who treated her from 1991 to the present.  See October 2011 VA Treatment Records (listing active non-VA medications); August 2010 VA Women's Health Treatment Records (wants to continue with her private primary care provider, wishes to be co-managed and does not want all of her medical care with VA); August 2010 VA Treatment Records (has not been to Women's Health in two years, will have primary care provider fax treatment records); August 2008 VA Treatment Records (went to doctor in Kingsport after dental surgery); August 2008 VA Psychiatric Treatment Records (went to Dr. Herron post-dental surgery).  Make arrangements to obtain any identified records.  

8.  After completing the above development, schedule the Veteran for an examination by an appropriate clinician for GERD with hiatal hernia, hypertension, and anemia and gynecological disorder.  The examiner must review the Veteran's claims folder/electronic file, including this Remand.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be used.

After conducting an examination of the Veteran and performing any clinically indicated diagnostic testing, the examiner should provide an opinion regarding the following:

(a) whether it is at least as likely as not (a 50 percent or greater probability) that any GERD with hiatal hernia had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any verified exposure to sarin gas, and an in-service injury from a fall.  

(b) whether the Veteran's GERD with hiatal hernia is at least as likely as not (a 50 percent or greater probability) proximately due to, the result of or aggravated by the Veteran's service-connected PTSD and associated symptoms.  

In providing this opinion, the examiner should consider and acknowledge the Veteran's reports in VA treatment records and during VA examinations of intermittent vomiting in part due to anxiety and an indication that its etiology may be in part functional.  See November 2010 VA PTSD Examination (reports throwing up in part as a result of anxiety); October 2010 VA Treatment Records (consider functional vomiting, symptoms related to underlying depression as well as biliary causes); October 2010 VA Gastrointestinal Treatment Records (intermittent vomiting began in approximately 2006; believes improving depression will improve symptoms); October 2004 VA Psychiatric Treatment Records (symptoms include upset stomach due to worrying).

(c) whether it is at least as likely as not (a 50 percent or greater probability) that any gynecological disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any verified exposure to sarin gas, and an in-service injury from a fall.  

i. whether any gynecological disorder is at least as likely as not (a 50 percent or greater probability) proximately due to, the result of or aggravated by the Veteran's service-connected PTSD and associated symptoms?

(d) whether it is at least as likely as not (a 50 percent or greater probability) that any anemia had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any verified exposure to sarin gas, and an in-service injury from a fall.  

*  whether anemia is at least as likely as not (a 50 percent or greater probability) proximately due to, the result of or aggravated by the Veteran's service-connected PTSD and associated symptoms?

In providing the opinions regarding a gynecological disorder and anemia, the examiner should consider and address (i) the Veteran's report that she first began having irregular menstruation following an in-service fall from a guard tower, (ii) the Veteran's assertion that her in-service fall or exposure to sarin gas caused her to enter menopause too early.  See October 2010 VA General Examination; October 2010 Statement.  

The examiner should also consider and address medical evidence of record that indicates a relationship may exist between the irregular menstruation that began in service, cervical or uterine growths, and anemia.  See November 2015 VA Examination (opining that the Veteran's anemia was due to her menometrorrhagia); November 2008 VA Treatment Records (anemia was caused in part by near-constant vaginal bleeding due to uterine growths); October 2008 Kingsport Day Surgery (pre-operative diagnosis, post-menopausal bleeding and anemia; post-operative diagnosis, post-menopausal bleeding and anemia, plus endocervical or endometrial polyp); November 1999 VA Treatment Records (blister-like gynecological lesion aspirated).  

(e) whether it is at least as likely as not (a 50 percent or greater probability) that any hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include any verified exposure to sarin gas, and an in-service injury from a fall.  

i. whether hypertension is at least as likely as not (a 50 percent or greater probability) proximately due to, the result of or aggravated by the Veteran's service-connected PTSD and associated symptoms?

In providing this opinion, the examiner should consider and address the Veteran's report that she was started on medication for hypertension in approximately 1991, when she returned from Desert Storm.  See October 2010 VA General Examination.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

9.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and her representative must be given a supplemental statement of the case (SSOC) and a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


